In a proceeding pursuant to Real Property Tax Law article 7 to review a tax assessment, the petitioners appeal from an order of the Supreme Court, Putnam County (Dickinson, J.), dated May 19, 1988, which granted the respondents’ motion to vacate the prior order of the same court dated December 11, 1987, which set aside the tax assessment, and referred the proceeding to the Justice assigned to tax certiorari proceedings.
Ordered that the order is affirmed, with costs.
The petitioners’ application for tax assessment review was assigned to a regular Individual Assignment Part instead of to the part for tax assessment review proceedings established by the Chief Administrator of the Courts pursuant to 22 NYCRR 202.3 and 202.59. Upon the respondents’ motion, the Justice to whom the matter was initially assigned vacated his prior order granting the petition and referred the proceeding for de novo determination to the Justice assigned to hear all tax certiorari proceedings in the Ninth Judicial District.
The petitioners’ arguments notwithstanding, the Supreme *707Court was fully empowered to vacate its prior order made in error and to refer this matter to the proper part for determination after pretrial and trial proceedings in accordance with the Uniform Rules for the New York State Trial Courts and the Real Property Tax Law (see, Real Property Tax Law §§ 706, 712, 720). Thompson, J. P., Rubin, Rosenblatt and Miller, JJ., concur.